Citation Nr: 0915327	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  99-08 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to December 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

Historically, the Veteran was awarded service connection for 
hypertension in a March 1994 rating decision and was assigned 
a 10 percent rating effective March 18, 1993.  The Veteran 
timely appealed that determination.  A subsequent rating 
action in March 1995 increased his percentage to 20, 
effective August 19, 1994.  Then, in September 1998, the RO 
proposed to reduce his 20 percent evaluation for 
hypertension.  Such reduction was implemented in a December 
1998 rating decision.  The Veteran disagreed with the 
propriety of the reduction and ultimately perfected an appeal 
as to that issue.  The matter came before the Board in August 
2005, at which time it was remanded for further development.  
In September 2008, the RO restored the 20 percent rating as a 
full grant of the benefit sought on appeal for this issue.  
Accordingly, the issue of restoration of a 20 percent 
evaluation for hypertension is no longer in appellate status.  
Moreover, as a result of the restoration, the Veteran's 
hypertension is evaluated as 20 percent disabling throughout 
the rating period on appeal.  

In addition to the foregoing, the September 2008 rating 
decision also granted service connection for hypertensive 
heart disease (claimed as a heart condition).  As this 
represents a total grant of benefits sought, this issue is no 
longer on appeal.  

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in May 2005.  A transcript of that 
proceeding is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board remanded the Veteran's increased evaluation claim 
in August 2005 in order to obtain a current vascular 
examination.  The Board's remand specifically provided the 
following directives:  The vascular examination is to 
ascertain whether the Veteran's blood pressure is 
predominately at or above 200 mm Hg systolic, or 
predominately in any of the ranges 110 to 119, 120 to 129, or 
130 mm Hg or higher.  The examiner is to take a sufficient 
number of blood pressure measurements at appropriate 
intervals to make the requested determinations.  Regulation 
requires that hypertension must be confirmed by readings 
taken two or more times on at least three different days. 

The Veteran subsequently underwent a VA examination in April 
2006, and three separate readings, all indicating blood 
pressure of 140/90, were taken during that single visit.  In 
July 2007, the RO determined that the April 2006 examination 
had not been conducted in compliance with the Board's remand 
and that the blood pressure results from the April 2006 
examination were insufficient for rating purposes since they 
were not taken at appropriate intervals (i.e., they were all 
taken on the same day, during the same visit).  

The record shows that the Veteran was rescheduled for a 
compensation examination in July 2008 at the VAMC-
Fayetteville, North Carolina.  In April 2008, the Veteran 
submitted a VA Form 20-572, notifying VA that his address had 
changed and that he had permanently moved from North Carolina 
to New York.  Nevertheless, in June 2008, the RO sent a 
letter to the Veteran's old address notifying him of his 
upcoming examination at VAMC-Fayetteville, NC.  VA records 
noted that the examination had been cancelled due to the 
Veteran's failure to report.  In July 2008, the Veteran sent 
yet another letter to VA (with a copy of the April 2008 VA 
Form 20-572), confirming his new address in New York, and 
requesting to be re-scheduled for a compensation and pension 
examination for consideration of his increased rating 
hypertension claim.  



It is apparent that examination notice was mailed to the 
wrong address.  Notice of the scheduled July 2008 examination 
was sent to a Saint Pauls, North Carolina, address --clearly 
different from the Amityville, New York, address provided by 
the Veteran in April 2008, and shown in the claims file as 
his most recent address of record. See Report of Contact, 
November 18, 2008.  Thus, in the interest of due process, the 
case is remanded for further action as outlined below. 

Further, the Board observes that recent  treatment records 
from VAMC-Northport, New York, have been added to the claims 
file, and include a July 2008 emergency room report for 
treatment of hypertension, suggesting a worsening of his 
disability.  Accordingly, any subsequent and/or follow-up 
VAMC treatment records pertaining to hypertension should be 
associated with the claims file.  

Thus, in light of the Board's August 2005 remand directives, 
and in the interest of due process, the Board finds that the 
Veteran should be afforded a new examination in compliance 
with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); See 
also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to confirm his 
current address of record.  Ensure that 
any notice or correspondence to the 
Veteran is mailed to that address.  See 
Report of Contact Form, November 18, 2008.

2.  Obtain updated copies of all VA 
medical treatment records pertaining to 
hypertension, and in particular, those 
from the VAMC-Northport, New York.  



3.  Schedule the Veteran for a VA 
hypertension examination.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  

The VA examiner should schedule blood 
pressure readings to be taken two or more 
times on each of at least three different 
days as warranted for an adequate medical 
opinion, and should discuss whether there 
is evidence of any distinct periods of 
identifiable degrees of disability (i.e. 
diastolic pressure predominantly 100, 110, 
120, 130, or more, or systolic pressure 
predominantly 160, 200 or more).

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




